WAY

poe

hla0°

GG lo
tt SHU OUD 3064

cpt

Case: 5:21-mc-00031-BYP Doc #: 2 Filed: 07/15/21 1of2. PagelD#: 3

IN THE UNITED STATES DISTRICT COURT ... .
FOR THE NORTHERN DISTRICT OF OHIO © ---== FILED

Akron Division JUL 15 2024

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF OHIO
AKRON

Dan-Bunkering (America) Inc.,

Plaintiff,

CASE NO.: 5:21-mc-3 1
VS.

[Chor Oil, LLC, et al.,

CO COR 0OR Uo CGR Uo oon nn oD

Defendant and Garnishees.
MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Comes now J. Stephen Simms, applicant herein, and moves this Court to grant admission
to the United States District Court for the Northern District of Ohio pro hac vice to represent
Dan-Bunkering (America) Inc. in this case, and would respectfully show the Court as follows:

iy Applicant is an attorney and a member of the law firm (or practices under the
name of) Simms Showers LLP with offices at:

Applicant’s Name: —_ J. Stephen Simms

Mailing address: 201 International Circle, Suite 230

City, State, Zip Code: Baltimore, Maryland 21030

Telephone: 410-783-5795

Facsimile: 410-510-1789

E-mail: jssimms@simmsshowers.com

Ze Since 1985, Applicant has been and presently is a member of and in good

standing with the Bar of the State of Maryland.

Applicant’s bar license number is 198-512-010-574.

Applicant attaches an original of the Certificate of Good Standing issued for Applicant,
date, June 24, 2021 from the Court of Appeals of Maryland, confirming Applicant’s good

standing as a member of the Bar of the State of Maryland.
Case: 5:21-mc-00031-BYP Doc #: 2 Filed: 07/15/21 2 of 2. PagelD #: 4

3. Applicant has never been disbarred or suspended from practice before any court,
department, bureau or commission of any State or the United States.

4, Applicant has never received any reprimand from any court, department, bureau
or commission pertaining to conduct or fitness as a member of the bar.

Wherefore, Applicant prays that this Court enter an order permitting the admission of J.
Stephen Simms to the Northern District of Ohio pro hae vice for this case only.

Dated: July 14, 2021.

 

J. Stephen Simms

Simms Showers LLP

201 International Circle, Ste. 230
Baltimore, Maryland 21030

Telephone: (410) 783-5795
Facsimile: (410) 510-1789

E-mail: jssimms@simmsshowers.com

Counsel for Dan-Bunkering (America) Inc
